Exhibit 10.3

Execution Version

COMMITMENT INCREASE AGREEMENT

THIS COMMITMENT INCREASE AGREEMENT (this “Agreement”) dated as of February 18,
2010, is being executed and delivered pursuant to the provisions of
Section 2.08(d) of that certain Amended and Restated Credit Agreement (as the
same has been, and may hereafter be, amended, restated and supplemented from
time to time, the “Credit Agreement”) dated as of May 30, 2008, among Heartland
Payment Systems, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline
Lender and Issuing Bank (the “Administrative Agent”), by the existing Lender
listed on the signature pages hereto (the “Consenting Lender”) and the Borrower,
and accepted by the Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

RECITALS

A. The Consenting Lender has agreed to increase its Revolving Credit Commitment
by the amount specified on Schedule I attached to this Agreement.

B. The parties to this Agreement are entering into this Agreement for purposes
of effecting the increase in the Revolving Credit Commitment of the Consenting
Lender, as contemplated by Section 2.08(d) of the Credit Agreement.

AGREEMENT

Accordingly, the Consenting Lender hereby agrees as follows:

1. The Consenting Lender hereby agrees to increase the amount of its Revolving
Credit Commitment under the Credit Agreement by the amount shown as its
“Increase in Commitment” on Schedule I attached to this Agreement. Such increase
shall take effect for all purposes of the Credit Agreement on the Effective Date
(as hereinafter defined) of this Agreement.

2. The Consenting Lender acknowledges and agrees that the respective Revolving
Credit Commitments of the Consenting Lender and the other Lenders under the
Credit Agreement are several and not joint commitments and obligations of such
Lenders. The Consenting Lender further acknowledges and agrees that, after
giving effect to the increased Revolving Credit Commitment as provided in this
Agreement, the respective Revolving Credit Commitments of the Lenders shall be
as set forth on Schedule II attached hereto.

3. The Consenting Lender agrees that this Agreement and the effectiveness of the
increased Revolving Credit Commitment as provided in this Agreement shall be
subject to satisfaction by the Borrower of the following conditions and
requirements:

The Borrower shall have delivered to the Administrative Agent the following in
form and substance reasonably satisfactory to the Administrative Agent:



--------------------------------------------------------------------------------

(i) a counterpart of this Agreement signed by the Consenting Lender and the
Borrower;

(ii) evidence satisfactory to it of the execution and delivery (which execution
and delivery may be contemporaneous with the satisfaction of the conditions
under this Section) of that certain Amendment No. 2 to Amended and Restated
Credit Agreement and Partial Release of Collateral dated as of the date hereof
among the Borrower, the Lenders party thereto and the Administrative Agent;

(iii) a certificate of the Secretary or Assistant Secretary of the Borrower,
attaching and certifying copies of the authorizing resolutions for the increased
Revolving Credit Commitment and any Borrowings thereunder as provided in this
Agreement, a certificate of incumbency and organizational documents of the
Borrower; and

(iv) a favorable written opinion of counsel to the Borrower, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Borrower and this Agreement and the transactions contemplated herein as
the Administrative Agent shall reasonably request.

The date on which the foregoing conditions have been satisfied shall be the
“Effective Date” of this Agreement, which shall be the effective date of the
increase in the aggregate Revolving Credit Commitment for the purposes of
Section 2.08(d) of the Credit Agreement.

4. The Borrower shall pay to the Administrative Agent all reasonable costs and
expenses incurred by the Administrative Agent in connection with this Agreement
and the transactions contemplated herein, including without limitation, all
reasonable fees and expenses of counsel for the Administrative Agent.

5. The Borrower represents and warrants to the Administrative Agent and the
Lenders, as of the Effective Date, that (i) this Agreement has been duly
authorized, executed and delivered by the Borrower, (ii) the Credit Agreement,
as supplemented hereby, constitutes the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, (iii) at the time of and
immediately after giving effect to the increase in the Consenting Lender’s
Revolving Credit Commitment, no Default or Event of Default has occurred and is
continuing, and (iv) the representations and warranties of the Borrower set
forth in the Credit Agreement (including, without limitation, the
representations and warranties set forth in Section 3.04(b) and Section 3.06 of
the Credit Agreement) and the representations and warranties of the Guarantors
set forth in the Guaranties are true and correct on and as of the date hereof
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date.



--------------------------------------------------------------------------------

6. Except as supplemented hereby, the Credit Agreement and all other documents
executed in connection therewith shall remain in full force and effect. The
Credit Agreement, as supplemented hereby, and all rights, powers and obligations
created thereby or thereunder and under the Credit Documents and all such other
documents executed in connection therewith are in all respects ratified and
confirmed.

7. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are attached to
the same document. Delivery of an executed counterpart by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement, together with the applicable
provisions of the Credit Agreement, constitutes the entire agreement among the
parties hereto regarding the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, regarding such subject matter.

8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Consenting Lender and the Borrower have caused this
Agreement to be duly executed and delivered by their respective authorized
officers and representatives, and the Administrative Agent, for the benefit of
the Consenting Lender and all other Lenders under the Credit Agreement, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.

 

KEYBANK NATIONAL ASSOCIATION, as a Consenting Lender By:  

/s/ Thomas A. Crandell

  Thomas A. Crandell   Senior Vice President

[SIGNATURE PAGE TO COMMITMENT INCREASE AGREEMENT]



--------------------------------------------------------------------------------

HEARTLAND PAYMENT SYSTEMS, INC., as Borrower By:  

/s/ Robert H.B. Baldwin, Jr.

Name:   Robert H.B. Baldwin, Jr. Title:   President and CFO

ACCEPTED THIS

DAY OF FEBRUARY, 2010:

 

JPMORGAN CHASE, N.A., as Administrative Agent By:  

/s/ John A. Horst

Name:   John A. Horst Title:   Vice President

[SIGNATURE PAGE TO COMMITMENT INCREASE AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

INCREASED REVOLVING CREDIT COMMITMENTS

 

Consenting Lender

   Increase in Revolving Credit Commitment

KEYBANK NATIONAL ASSOCIATION

   $ 25,000,000

TOTAL INCREASE: $25,000,000

Schedule I



--------------------------------------------------------------------------------

Schedule II

LENDER REVOLVING CREDIT COMMITMENTS *

 

Lenders

   Commitment Amounts

KEYBANK NATIONAL ASSOCIATION

   $ 41,000,000

JPMORGAN CHASE BANK, N.A.

   $ 18,000,000

SUNTRUST BANK

   $ 16,000,000

TOTAL

   $ 75,000,000

 

* Upon the effectiveness of the increase in Revolving Credit Commitment as
provided in the Commitment Increase Agreement

Schedule II